       Case 1:19-cv-00896-RDA-IDD Document 1-2 Filed 07/08/19 Page 1 of 1 PageID# 10

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 74.96.141.86

ISP: Verizon Internet Services
Physical Location: Vienna, VA



Hit Date UTC            File Hash                                        Title
05/16/2019 12:30:51     2A87321EA87B8BEF81E3D050D606DE97CE7DD2E6         In Love with Leanne

01/12/2019 22:31:49     DBADB5297A88111AD4820864B7EF1F21AA822354 One Romantic Evening of Hot Sex

01/11/2019 14:12:57     BB8A65BBAE1F6002EEF27D32B1F06F71816E3F4B         In Love or Lust

10/27/2018 04:51:15     914C9908FCC37668E9E2D55F54B8F520093230E1         California Couple Cumming in Malibu


Total Statutory Claims Against Defendant: 4




                                                  EXHIBIT A
EVA466
